Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite as to the term “preferably”.  Such term fails to set forth metes and bonds of the claimed invention.  Claim 1 is also indefinite as to the phrase “prefereably aroma”. Such phrase fails to set forth the intended meaning. Claims 2-5 depends on claim 1, which would have all the limitations of claim 1.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ang (US 20120082720) in view of Alberte et al. (US 20090016990) and further in view of Mullin et al. (US 20180303874), Biesmans et al. (US 20090221563) and Edelson et al. (US 20120321571).
Ang teaches a composition for the treatment of chronic viral infection.  Such composition comprises about 1-6 mg zinc gluconate.  See Para [0017] and [0023].  The use of antiviral agents, such as inosine is taught in Para [0026], [0085], claim 19 and 41.  The use of preservatives and sweetners is taught in Para [0088].  The use of propylene glycol is taught in Para [0096] and [0097].  Ang differs from the claimed invention in specifically teaching inosine pranobex.  Alberte et al. teaches the use of inosine pranobex as an antiviral agent.  See claim 56.  The use of zinc oxide and propionate as antimicrobial agents is taught in claims 57 and 62. Mullin et al. teaches zinc gluconate as an antiviral agent.  See claim 3 and 8.  It 
In the instant case the combination two antiviral agents, such as zinc gluconate and inosine pranobx in a pharmaceutical formulation would have been obvious to a person skilled in the art, considering that each of the components has antiviral/antimicrobial activity.  Beisman et al. teach a composition of comprising meloxicam, hydrogenated glucose syrup, artificial sweeteners, such as sucralose.  See Para [0013], [0027] and claim 11.  The use of preservatives, such as methyl parahydroxybenzoate is taught in claims 9 and 12.  Beisman et al. makes clear that methyl paraydroxybenzoate is a known preservative being used in a pharmaceutical formulation. It would have been obvious to a person skilled in the art to add methyl parahydroxybenzoate as a preservative to the composition of Ang and Alberte, motivated by the teachings of Biesmans et al., which teaches the use of such compound as a preservative in a pharmaceutical formulation as old and well know, Edelson et al. teach that methy parahydroxybenzoate is a parben agent.  See claim 35.  Dissolving, addting and mixing the claimed components are considered to be within the skill of the artisan in the absence of evidence to the contrary.  The determination of optimum proportions or amounts is considered to be within the skill of the artisan in the absence of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHREH A FAY whose telephone number is (571)272-0573.  The examiner can normally be reached on Monday-Friday 9:30AM-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZOHREH A FAY/Primary Examiner, Art Unit 1617